While the petition as amended, after setting forth certain acts and conduct of the employees of the defendants, alleges that the plaintiff's arrest and incarceration "were caused by and instigated by defendants acting by and through the said employees in charge of said restaurant," this general allegation is only a conclusion of the pleader, unsupported by the specific facts alleged, and, under well-settled principles of law, must yield to them. Such a conclusion without supporting facts is not good even against a general demurrer. Jones v. Ezell, 134 Ga. 553 (5) (68 S.E. 303); Harper v. Lindsey, 162 Ga. 44, 47 (132 S.E. 639);Horton v. Sanchez, 57 Ga. App. 612, 617 (195 S.E. 873). It is shown by the petition as amended that the employees, including the manager, summoned a police officer to the defendants' place of business, inferably because of their suspicion that the plaintiff was seeking to cash a spurious check, and to obtain an investigation by such officer; that upon his arrival they conferred with him and placed the check in his hands for inspection; that without any direction or request by any of the defendants' employees the officer approached the plaintiff and inquired as to where she had obtained the check; that in a few moments other officers arrived, and, without any direction or request from any of the employees, surrounded the plaintiff and, after protestations from her as to her good faith in offering the check, forced *Page 756 
her to abandon her table and took her away and incarcerated her. It is not shown that the employees took any part in the wrong of which the plaintiff complains, unless it could be said that the summoning of the police officer, conferring with him, and placing the check in his hands for inspection, would amount to a tortious act. In Hammond v. D.C. Black Inc., 53 Ga. App. 609
(supra), where an officer was summoned to the place of business of the defendant where a person was endeavoring to dispose of a diamond, and where, after the officer arrived and made an investigation and other officers were called, the person was taken from the premises and placed in jail, it was held: "Where a person calls police officers to his place of business where there is a man he suspects of having committed a crime, and the officers come, and after taking in the situation arrest the suspected person, and the arrest is illegal, the person calling the officers is not guilty of an illegal arrest where he does not direct or request the making of the arrest, notwithstanding he may acquiesce in the arrest and do nothing to prevent or discourage it." A nonsuit was granted in the Hammond case, and that judgment was affirmed by this court. On a motion to nonsuit, the rule is that the court shall construe the evidence most favorably to the plaintiff, and if upon such a construction the evidence would authorize a verdict for the plaintiff, it would be error to grant a nonsuit. But where the plaintiff's petition is challenged by a general demurrer, as in the present case, the rule is that the petition shall be construed most strongly against the pleader. Under the facts alleged, I am of the opinion, as the learned trial judge was, that the case ofHammond v. Black, supra, is controlling authority for sustaining the general demurrer, and I think the judgment of the trial court should be affirmed. I dissent from the ruling of the majority reversing the judgment of the trial court sustaining the defendants' general demurrer; but I concur in the ruling that the exception to the overruling of the plaintiff's demurrer to the defendants' answer was prematurely brought to this court. *Page 757